DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on March 14, 2022, claims 1-20 are pending. Claims 1 and 19 are amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive. It is argued the prior art of Rosenberg (US 2017/0322674 A1) and Hughes (US 2017/0365908 A1) does not disclose the element of “wherein an area of the shielding component is smaller than an area of the transmission component in a planar view”. However, Hughes, previously cited for dependent claims 15 and 16, shows a display device (Figs. 1-10, generally, Abstract) comprising wherein an area of the shielding component is smaller than an area of the transmission component in a planar view (Figs. 9-10, antenna, #995, ground shielding, #1005, Detailed Description, [0200-0226]; antenna structure area is greater than ground shielding 1005 and one of the ground plane strips 993).  Figs. 9 and 10 of Hughes show a triangular antenna structure 995 and a ground shielding 1005 that is significantly smaller. In addition, Hughes also provides the suggestion of differing sizes of shielding component and transmission component (See Detailed Description, [0168, 0175, 0232], “Depending on the relative sizes, positions, and orientations of the ground plane and antenna structure on a layer, the radiation for transmission or reception is distributed as understood by those of skill in the art.”). Hughes is in a 
The remaining claims are met in the same manner as set forth in the previous office action. The rejections to claims 1-20 are maintained. Hughes is now cited for its application to all pending claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., United States Patent Application Publication No. US 2017/0322674 A1 in view of Hughes et al., United States Patent Application Publication No. US 2017/0365908 A1.

Regarding claim 1, Rosenberg discloses a display device (Rosenberg, Abstract, generally) comprising: 
a display panel with an active area (Fig. 81-84, Detailed Description, [0491-0494]) and a peripheral area adjacent to the active area (See Figs. 81-84, sides of panel and See also Fig. 75, bezel); 
an input sensor disposed on the display panel and including a plurality of detection electrodes and a first pattern (Fig. 83-84, Detailed Description, [0497], “As generally depicted in FIG. 83 (8300)-FIG. 84 (8400), a capacitor sensor employing a double-sided pattern with straight rows and columns is illustrated that is formed on a substrate (8301) such as glass or plastic. In this preferred embodiment, columns (8302) and rows (8303) are on opposite sides of the sensor (so they do not short) and may alternatively be deposited onto separate substrates (one for rows and one for columns). The columns (8302) and rows (8303) are formed of transparent conductors (such as ITO, carbon nanotubes, conductive polymer, nano-wires, patterned conductor, etc.) to form the VIA”); and 
a pattern layer disposed on the input sensor and including a second pattern overlapping the first pattern when viewed on a plane (Fig. 83-84, Detailed Description, [0497], column and rows can be deposited on separate substrates), 
wherein one pattern of the first pattern and the second pattern is configured to transmit and receive a signal (See generally, Detailed Description, [0514-0553], discussing sensor transmit and receive operation), and another pattern of the first pattern and the second pattern comprises:
a shielding component configured to shield the signal provided from the one pattern (Detailed Description, [0494], “There may also be transparent shielding layers between the sensor and the display. Note that in the case of the diamond-patterned sensor, it could also be flipped upside down and then laminated to the display.”); and
(See generally, Detailed Description, [0514-0553], discussing sensor transmit and receive operation). 

Rosenberg is silent to: wherein an area of the shielding component is smaller than an area of the transmission component in a planar view. 
Hughes, in a similar field of endeavor, discloses a display device (Figs. 1-10, generally, Abstract) comprising wherein an area of the shielding component is smaller than an area of the transmission component in a planar view (Figs. 9-10, antenna, #995, ground shielding, #1005, Detailed Description, [0200-0226]; antenna structure area is greater than ground shielding 1005 and one of the ground plane strips 993).
In addition, Hughes also provides the suggestion of differing sizes of shielding component and transmission component (See Detailed Description, [0168, 0175, 0232], “Depending on the relative sizes, positions, and orientations of the ground plane and antenna structure on a layer, the radiation for transmission or reception is distributed as understood by those of skill in the art.”). 
It would have been obvious to one of ordinary skill in the art to have modified the shielding component and transmission component of Rosenberg to include the teachings of Hughes in such a way to provide wherein an area of the shielding component is smaller than an area of the transmission component in a planar view. The motivation to combine these arts is to adjust the relative sizes of the shielding component and transmission component to optimize distribution of transmission and reception signals (See Hughes, Detailed Description, [0168]).   Furthermore, adjusting the relative sizes of the shielding component and transmission component is a matter of change in size/proportion, which would have ben pursued by one of ordinary skill without undue experimentation (See MPEP 2144.04 Part IV).

(Detailed Description, [0436], “In the capacitive sensing mode, the IFSA electrodes can be grounded/floating, allowing the capacitance of the FSM to be measured without influence from the IFSA row/column electrodes”). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 3, Rosenberg discloses wherein when viewed on the plane, the first pattern and the second pattern overlap the active area (See Figs. 81-84; Detailed Description, [0493-0497]). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 4, Rosenberg discloses wherein the shielding component comprises a conductive material (Detailed Description, [0494-0495]), and the transmission component comprises a dielectric (Detailed Description, [0495], “In this preferred embodiment, conductive bridges (8102) (with dielectric below to avoid shorting with columns) are formed between transparent conductors (8103) (such as ITO, carbon nanotubes, conductive polymer, nano-wires, patterned conductor, etc.) to form the VIA”). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 5, Rosenberg discloses wherein a width in a first direction of the one pattern is equal to a width in the first direction of the other pattern (see Fig. 83, widths depicted as consistent and even in first direction; See also Detailed Description, [0350], “As long as the spacing between the electrodes is fairly constant and the width and height of the strip is consistent,”). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 6, Rosenberg discloses wherein a width in a second direction intersecting the first direction of the one pattern is equal to a width in the second direction of the other pattern (See Fig. 83, widths depicted as consistent and even in first and second directions [vertical and horizontal]; See also Detailed Description, [0350]).
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 7, Rosenberg discloses wherein when viewed on the plane, a first center point of the one pattern overlaps a second center point of the other pattern (See Fig. 84, row conductors and column conductors overlap, including at center). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 8, Rosenberg discloses wherein when viewed on the plane, a second center point of the other pattern is a value obtained by parallel-moving by a first distance in the first direction and by a second distance in the second direction from a first center point of the one pattern, wherein the first distance is smaller than the width in the first direction of the one pattern, and the second distance is smaller than the width in the second direction of the one pattern (See Fig. 84; Examiner’s note—“a second center point” is arbitrary in where a second center is defined for the first and second patterns. As such, a second center is defined for row conductors 8402 as the center of a separate piece of a different row conductor). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

Regarding claim 9, Rosenberg in combination with Hughes discloses every element of claim 1 but does not explicitly disclose wherein a width in a first direction of the one pattern is n times a width in the first direction of the other pattern, wherein n is a positive integer greater than 1. 
	However, Rosenberg provides the suggestion of changing the width of the conductive lines (Detailed Description, [0499]. “The resistance can be adjusted by changing the width of these lines”).
	It would have been obvious to one of ordinary skill in the art to have modified the one pattern and the other pattern within the touch sensor structure of Rosenberg to provide  wherein a width in a first direction of the one pattern is n times a width in the first direction of the other pattern, wherein n is a positive integer greater than 1. The motivation to make this combination is to adjust the resistance of the interpolating rows and columns, without adding extra steps or changing the manufacturing process (See Rosenberg, Detailed Description, [0499-0501]; See also Detailed Description, [0350]).

	Regarding claim 10, Rosenberg in combination with Hughes discloses or suggests every element of claim 9 but does not explicitly disclose wherein a width in a second direction intersecting the first direction of the one pattern is m times a width in the second direction of the other pattern, wherein m is a positive integer greater than 1. 
However, Rosenberg provides the suggestion of changing the width of the conductive lines (Detailed Description, [0499]. “The resistance can be adjusted by changing the width of these lines”).
 (See Rosenberg, Detailed Description, [0499-0501]; See also Detailed Description, [0350]).

Regarding claim 11, Rosenberg in combination with Hughes discloses or suggests every element of claim 10 and Rosenberg further discloses wherein the other pattern is provided in plural, and wherein the plurality of other patterns is arranged along the first direction and the second direction (Figs. 81-84, cross section of patterns in vertical and horizontal direction). 
Thus it would have remained obvious to have modified the combination of Rosenberg and Hughes in the same manner as described in claim 10. 

Regarding claim 12, Rosenberg in combination with Hughes discloses or suggests every element of claim 11 and Rosenberg further discloses wherein when viewed on the plane, k patterns among the plurality of other patterns overlap the one pattern, wherein k is a product of n and m (Figs. 81-84, at least n*m patterns overlap among the rows and columns, Detailed Description, [0493-0501]). 
Thus it would have remained obvious to have modified the combination of Rosenberg and Hughes in the same manner as described in claim 10. 

Regrading claim 13, Rosenberg in combination with Hughes discloses or suggests every element of claim 12 and Rosenberg further discloses wherein when viewed on the plane, a first center point of (See Fig. 84, row conductors and column conductors overlap, including at center. Examiner’s note—it is also arbitrary where a first center point is defined).
Thus it would have remained obvious to have modified the combination of Rosenberg and Hughes in the same manner as described in claim 10. 

Regarding claim 14, Rosenberg in combination with Hughes discloses or suggests every element of claim 12 and Rosenberg further discloses wherein when viewed on the plane, a second center point of an area where the k patterns are disposed is obtained by parallel-moving a first distance in the first direction and by a second distance in the second direction from a first center point of the one pattern, wherein the first distance is smaller than the width in the first direction of the one pattern, and the second distance is smaller than the width in the second direction of the one pattern  (See Fig. 84; Examiner’s note—“a second center point” is arbitrary in where a second center is defined for the first and second patterns. As such, a second center is defined for row conductors 8402 as the center of a separate piece of a different row conductor).
Thus it would have remained obvious to have modified the combination of Rosenberg and Hughes in the same manner as described in claim 10. 

Regarding claim 15, Rosenberg in combination with Hughes discloses or suggests every element of claim 1 and Hughes discloses a display device (Hughes, Abstract, generally) when viewed on the plane, an area of the shielding component is less than or equal to an area of the transmission component (Figs- 10, shielding, #1005; Detailed Description, [0210-0217]; shielding area less than the antenna structure 1001).
(Detailed Description, [0499]. “The resistance can be adjusted by changing the width of these lines”). 
It would have been obvious to one of ordinary skill in the art to have modified the shielding component of Rosenberg to incorporate the teachings of Hughes to provide wherein when viewed on the plane, an area of the shielding component is less than or equal to an area of the transmission component. The motivation to combine these arts is to block electromagnetic communication from passing through a window while not majorly affecting the overall structure of the device (See Hughes Detailed Description, [0260-0266]) The fact that Hughes also discloses a display device with antennas makes this combination more easily implemented. 

Regarding claim 16, Rosenberg in combination with Hughes discloses or suggests every element of claim 1 and Hughes disclose wherein when viewed on the plane, the shielding component surrounds the transmission component.  (Figs- 10, shielding, #1005; Detailed Description, [0210-0217], “…(the grounded shielding 1005 surrounds central conductor 1009)…”).
It would have been obvious to one of ordinary skill in the art to have modified the shielding component of Rosenberg and Hughes to incorporate the teachings of Hughes to provide wherein when viewed on the plane, the shielding component surrounds the transmission component. The motivation to combine these arts is to block electromagnetic communication (See Hughes, Detailed Description, [0217], “In conventional cabling, such as coaxial cabling, shielding is accomplished with a grounded shield around the conductors in the interior of the cable”; Also Detailed Description, [0260-0266]).

	Regarding claim 17, Rosenberg discloses wherein the transmission component surrounds the shielding component (Figs. 81-84, Detailed Description, [0494], “There may also be transparent shielding layers between the sensor and the display… In the case of the double-sided sensor, the two sides (rows and columns) could be printed on separate substrates, and the substrates could then be laminated together”; See also Detailed Description, [0700-719], since the sensor contains two sides that stack together with shielding in between, the transmission component surrounds the shielding component). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 
	Regarding claim 18, Rosenberg discloses wherein the one pattern comprises an antenna pattern (Detailed Description, [0490], “The schematic depicted in FIG. 77 (7700) makes use of conventional microcontroller technology with integrated host computer communications (USB, I2C, SPI, wireless (BLUETOOTH.RTM., BLUETOOTH LE.RTM., other 2.4 GHz interface, etc.), UART), ADC inputs, general purpose digital I/O (GPIOs) in conjunction with GPIO expanders and multiplexers to implement the column drivers and row sense circuitry depicted in this document.”; wireless interface comprises an antenna). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 1. 

	Regarding claim 19, Rosenberg discloses a radio frequency device (Rosenberg, Abstract, generally, See also Fig. 67 and Detailed Description, [0471-0473]) comprises: 
a base layer (Fig. 81-84, substrate, #8101);
an antenna pattern disposed on the base layer (Detailed Description, [0490], “The schematic depicted in FIG. 77 (7700) makes use of conventional microcontroller technology with integrated host computer communications (USB, I2C, SPI, wireless (BLUETOOTH.RTM., BLUETOOTH LE.RTM., other 2.4 GHz interface, etc.), UART), ADC inputs, general purpose digital I/O (GPIOs) in conjunction with GPIO expanders and multiplexers to implement the column drivers and row sense circuitry depicted in this document.”; wireless interface comprises an antenna); 
a shielding component disposed on a different layer from the antenna pattern, overlapping the antenna pattern when viewed on a plane (Detailed Description, [0494], “There may also be transparent shielding layers between the sensor and the display”), and electrically floated (Detailed Description, [0436]); and
 a transmission component adjacent to the shielding component (Detailed Description, [0519-0567], discussing transmission of capacitive sensing signals including wirelessly), 
wherein the shielding component is configured to shield a signal provided from the antenna pattern (See Detailed Description, [0436], [0709]) and the transmission component is configured to transmit the signal (Detailed Description, [0519-0567], discussing transmission of capacitive sensing signals including wirelessly). 

Rosenberg is silent to: wherein an area of the shielding component is smaller than an area of the transmission component in a planar view. 
Hughes, in a similar field of endeavor, discloses a radio frequency device (Figs. 1-10, generally, Abstract) comprising wherein an area of the shielding component is smaller than an area of the transmission component in a planar view (Figs. 9-10, antenna, #995, ground shielding, #1005, Detailed Description, [0200-0226]; antenna structure area is greater than ground shielding 1005 and one of the ground plane strips 993).
In addition, Hughes also provides the suggestion of differing sizes of shielding component and transmission component (See Detailed Description, [0168, 0175, 0232], “Depending on the relative sizes, positions, and orientations of the ground plane and antenna structure on a layer, the radiation for transmission or reception is distributed as understood by those of skill in the art.”). 
(See Hughes, Detailed Description, [0168]).   Furthermore, adjusting the relative sizes of the shielding component and transmission component is a matter of change in size/proportion, which would have ben pursued by one of ordinary skill without undue experimentation (See MPEP 2144.04 Part IV).

Regarding claim 20, Rosenberg discloses wherein the shielding component comprises a conductive material (Detailed Description, [0494-0495], [0708], “…transparent conductive layer of shielding material”), and the transmission component comprises a dielectric (See Detailed Description, [0495-0496], [0505]). 
Thus, it would have remained obvious to have combined Rosenberg and Hughes in the same manner as claim 19. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWIN XIE/Primary Examiner, Art Unit 2626